Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 22 January 2021 has been entered. Applicant’s remarks filed 22 January 2021 are acknowledged.
Claims 8-11, 14-18, 21, 22, 25-28 and 32-40 are cancelled. Claims 1-7, 12, 13, 19, 20, 23, 24, 29-31, 41 and 42 are pending and under examination to the extent they read on the elected species: A-a) wherein said the subject suffers from osteopenia or osteoporosis; B-a) wherein the CLEC11a or an agonist or mimic thereof is administered systemically; C-a) wherein said providing comprises administering to said subject CLEC11a; and D-b) wherein said bone trauma, disease or disorder is osteopenia or osteoporosis. Claims 1-6, 20, 23, 24, 29-31 and 41 read on the elected species, and claims 7, 12, 13, 19 and 42 are withdrawn as being drawn to non-elected species.

Claim Rejections Maintained / New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3, 4, 6, 23, 24, 29 and 30 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Hiraoka et al. (WO98/08869, Int’l. Pub. Date: Mar. 5, 1998) (its equivalent English disclosure as: US 6,541,217 B2), as evidenced by McComsey et al. (Clin. Infect Dis., 2010, Vol. 51(8): 937-946).
Applicant argues that Hiraoka teaches SCGF/CLEC11a as a hematopoietic growth factor, however, the present inventors unexpectedly discovered that SCGF/CLEC11a is a bone-forming growth factor. Applicant argues that Hiraoka teaches using SCGF for treating various diseases including multiple myeloma and metastatic cancer of the bone marrow, however, the present claims as amended require “wherein the patient has not been diagnosed with primary or metastatic cancer”, therefore, Hiraoka teaches away from the present claims.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
With respect to Applicant’s arguments that the claims have been amended to specify that the condition being treated is not primary or metastatic cancer, it is noted that no amendment has been made in claim 4 and this limitation is not recited in claim 4. The patients having multiple myeloma meet the limitation as in need of reversing bone loss according to the instant specification, e.g., the bone deficit diseases and conditions include spinal fusion, fracture, periodontal disease, osteopenia or osteoporosis, bone reconstruction/grafting, primary bone cancer and metastatic bone disease, multiple myeloma, myeloma bone disease (see instant spec. at pages 42-46).
Regarding the amended patient population, i.e., “wherein the patient has not been diagnosed with primary or metastatic cancer” in claims 1 and 3, Hiraoka also st paragraph) and the SCGF polypeptide comprises the amino acid sequence of SEQ ID NO: 10 of the instant application. Hiraoka teaches that the pharmaceutical composition is used for treating hematological diseases such as AIDS, multiple myeloma, metastatic cancer of the bone marrow, and drug-induced myelosuppression (col. 11, lines 10-13). As evidenced by McComsey, AIDS patients meet the limitations as in need of “increasing bone strength, volume, mineralization or density” (claim 1), “promoting bone formation or osteogenesis” (claim 3), and “reversing bone loss” (claim 4). McComsey teaches that low bone mineral density (BMD) is prevalent in human immunodeficiency virus (HIV)–infected subjects and initiation of antiretroviral therapy further decreases BMD (see abstract). Therefore, at least the AIDS patients disclosed in Hiraoka meet the limitations of the instant claims. Hiraoka teaches that the pharmaceutical composition comprising SCGF is administered alone or in combination with other hematopoietic growth factor(s) systemically or locally, and the administration routes include oral administration and intravenous injection (col. 10, lines 14-17 and lines 23-31). Hiraoka teaches that the solid composition for oral administration can be coated with polymeric delivery vehicle to be dissolved in the stomach or small intestine (col. 10, lines 42-46).
Therefore, Hiraoka anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (WO98/08869).
Applicant provides the same arguments as above. Applicant’s arguments have been fully considered but have not been found to be persuasive for reasons set forth above.
Although Hiraoka does not teach wherein the pharmaceutical composition is administered more than once (claim 20), given that the level of skill in this art is very high, and that optimizing parameters such as administration schedule of a therapeutic agent is routine, administering multiple doses of the pharmaceutical composition of Hiraoka for treating a disease would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Allowable Subject Matter
Claim 2 is allowed.
Claims 5, 31 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 2 is allowed.
Claims 5, 31 and 41 are objected.
Claims 1, 3, 4, 6, 20, 23, 24, 29 and 30 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 5, 2021